 KAUFMAN'S BAKERYKaufman's Bakery. Inc. and International Long-shoremen's Association. Petitioner. Case 3-RC-8094September 28, 1982DECISION AND DIRECTIONPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Direc-tor for Region 3 on June 1, 1981, an election bysecret ballot was conducted on June 23, 1981,under the direction and supervision of the RegionalDirector, among the employees in the appropriateunit. At the conclusion of the election, the partieswere furnished with a tally of ballots whichshowed that of approximately 26 eligible voters 9cast ballots for the Petitioner, 9 cast ballots againstthe Petitioner, and 6 ballots were challenged. Thechallenged ballots were sufficient in number toaffect the results of the election.On July 22, 1981, the Regional Director issuedand duly served on the parties his Report on Chal-lenged Ballots recommending that the challenges tothe ballots of Bertram Quin and Leroy Roos besustained, and that the challenges to the ballots ofPhillip Palmisano and Wesley Watson and the twoirregularly marked ballot challenges be overruled.He further recommended that the two irregularlymarked challenged ballots be counted in favor ofthe Petitioner and that the challenged ballots ofPalmisano and Watson be opened and counted, thata revised tally of ballots issue, and that an appro-priate certification issue. Thereafter, the Employerand the Petitioner filed timely exceptions to thereport. The Board has reviewed the challenges inlight of the exceptions and briefs and hereby adoptsthe Regional Director's findings and recommenda-tions as modified herein.Two of the challenged ballots were marked inpencil with an "X" and additional marks within the"Yes" box. There were no markings in the "No"box or elsewhere on the ballot. The Regional Di-rector examined the ballots in light of the Boardmajority's opinion in San Joaquin Compress &Warehouse Companv, 251 NLRB 23 (1980),' anddetermined that they did not contain the type ofrandom stray marks that led the Board in San Joa-quin to invalidate a ballot as an inadequate manifes-tation of voter intent. Instead, the Regional Direc-tor concluded that the voters were attempting toemphasize "Yes" votes with additional markings.Although we agree with the Regional Director'sultimate conclusion that the disputed ballots shouldbe counted as valid "Yes" votes, we disagree withI Member Jenkins dissenrted in S'o, Joiquin He joins his collteagues intheir adoption of his dixwlitirlg opmini nhis analysis. In keeping with the Board's long-es-tablished policy of attempting to give effect tovoter intent whenever possible, we will hereafterregard a mark in only one box, despite some irreg-ularity, as presumptively a clear indication of theintent of the voter. When a ballot reveals a clear"X" almost entirely contained within either the"Yes" box or the "No" box and no irregular mark-ings appear outside the marked box, there can belittle doubt but that the voter intends his vote to becounted in favor of or against, respectively, thedesignated labor organization. To the extent thatthis view is inconsistent with the majority's opinionin San Joaquin, that decision is hereby overruled.It is, of course, impossible to determine with ab-solute certainty what meaning a voter attaches toany stray marks he makes on a ballot. Fundamentalto our colleague's dissent and the Board's decisionin San Joaquin is the premise that, by drawing ir-regular marks over his original "X," a voter maybe attempting to cancel his initial selection and casta "no-choice" vote. Such a voter strategy is an un-likely one, however, in view of the clear ballotinstructions that "[ilf you spoil this ballot return itto the Board Agent for a new one." To invalidatea ballot whenever there is the slightest variancefrom the normal manner of ballot marking willresult in the unnecessary disenfranchisement ofmany voters whose ballots, though clearly indicat-ing the voter's intent, are challenged on the basis ofsuch variance.Here the irregularly marked ballots indicate withreasonable certainty the employees' intent to votefor the Petitioner. The voters substantially com-plied with the ballot instructions and there is nosuggestion from the configurations within the"Yes" boxes that the voters used their markings foridentification purposes. The challenges to the twoirregularly marked ballots are therefore overruled,and we find that both ballots are valid votes infavor of the Petitioner.DIRECTIONIt is hereby directed that the Regional Directorfor Region 3 shall, within 10 days from the date ofthis Decision and Direction, open and count theballots of Phillip Palmisano and Wesley Watsonand count the two "irregularly" marked ballots asvalid "Yes" votes. Thereafter, it is directed that theRegional Director for Region 3 shall prepare andcause to be served upon the parties a revised tallyof the ballots, including therein the count of suchballots, upon the basis of which he shall issue theappropriate certification.225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING, dissenting in part:The ballots we are asked to review further illus-trate the impracticality of the Board's resolution todecipher the intent of voters whose ballot markingsfall short of a clear and unambiguous expression ofintent. As I have stated in my concurring opinionin Hydro Conduit Corporation, 260 NLRB 1311(1982), I favor, pursuant to the Board's rulemakingprocedure, adopting a rule that would invalidateany ballot that is not properly marked according tothe instructions on its face.The ballots in the instant case allow an evengreater role for subjective interpretation than theone reviewed in Hydro Conduit. Here the intent ofthe voters is open to at least two reasonable com-peting interpretations. The voters may have intend-ed to emphasize their votes by shading in as muchspace within the box as possible. Alternatively, avoter, having made a mistake or had secondthoughts about his selection, may have attemptedto obliterate his original mark and cast a no-choiceballot. In his hesitation to reveal error or indecisionto observers and other voters, it would not be un-reasonable for such a voter to disobey the ballotinstructions and cancel his vote by physical alter-ation. As the majority noted previously in San Joa-quin,2endorsement of either of these interpreta-tions would be based on an unwarranted degree ofspeculation. Accordingly, unlike my colleagues, Iwould invalidate the irregularly marked ballots.2 San Joaquin Compress d Warehouse Company, 251 NLRB 23 (1980).226